DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 5 – 8 and 12 – 20 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on November 15, 2022 have been entered.
The rejection under 35 U.S.C. §102(a)(1) of the present claims 1, 6, 8 and 13 as anticipated by Alzforum: Networking for a Cure, available online: February 7, 2019 is withdrawn in view of Applicant’s amendment to recite the limitation “wherein the effective amount is about 5 mg to about 40 mg per day” in the present claims 1 and 8.
The rejection under 35 U.S.C. §102(a)(1) of the present claims 1 – 6 and 8 – 13 as anticipated by Van Der Kant et al., Cell Stem Cell (2019), 24, pp. 363-375 is withdrawn in view of Applicant’s amendment to recite the limitation “wherein the effective amount is about 5 mg to about 40 mg per day” in the present claims 1 and 8.
The rejection under 35 U.S.C. §103 of the present claims 1 – 14 as being unpatentable over Van Der Kant et al., Cell Stem Cell (2019), 24, pp. 363-375 in view of Rademakers et al., Human Mutation (2004), 24: pp. 277-295 is withdrawn in view of Applicant’s amendment to recite the limitation “wherein the effective amount is about 5 mg to about 40 mg per day” in the present claims 1 and 8.
The rejection under 35 U.S.C. §103 of the present claims 1 – 4 and 6 – 7 as being unpatentable over Pikuleva, Irina, Case Western Reserve University, ClinicalTrials.gov, October 16, 2018 in view of Mast et al., Neuropharmacology (2017), 123: pp. 465-476 and Rademakers et al., Human Mutation (2004), 24: pp. 277-295 is withdrawn in view of Applicant’s amendment to recite the limitation “wherein the effective amount is about 5 mg to about 40 mg per day” in the present claims 1 and 8.
Search: Applicant’s amendments necessitate new grounds of search. Search has been further expanded to include the limitation “wherein the effective amount is about 5 mg to about 40 mg per day”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 – 6, 8 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Kant et al., Cell Stem Cell (2019), 24, pp. 363-375 (Van Der Kant).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Van Der Kant teaches that pathological accumulation of phosphorylated Tau (pTau) is one of the major biochemical hallmarks of Alzheimer’s Disease (AD). Late stage tau pathology, such as aggregation of accumulated tau in neurofibrillary tangles (NFT), and subsequent neurodegeneration can be modeled in mice, or non-neuronal human cells. In Alzheimer’s disease, endogenous “wild-type” pTau accumulate downstream of familial AD mutations. See, page 363, 1st paragraph. In addition to increasing pTau levels, cholesteryl esters also accumulate in familial AD and sporadic late-onset AD. See, page 364, 1st paragraph. Van Der Kant tested compounds to inhibit pTau accumulation in cultured familial AD neurons and found that neuronal CE regulate the degradation of pTau. See, page 364, 2nd paragraph. Van Der Kant further teaches that Efavirenz significantly decreased pThr231Tau/tTau in sporadic AD patient- and non-demented control (NDC) neurons. See, page 367, 1st paragraph. Decreasing pThr231Tau /tTau would also reduce the amount of cholesteryl esters and eventually help treat Alzheimer’s disease. Van Der Kant further teaches that a single dose (10 μM) of efavirenz decreased pThr231Tau/tTau in sporadic AD patient- and non-demented control (NDC) neurons. See, page 366, Figure 2C; and page 367, Figure 3C. The molecular weight of Efavirenz is 315.68g/mol and 10 μM (10 μmol/Liter) of Efavirenz will be approximately 3.1568 mg. 
	Van Der Kant does not explicitly teach the limitation, wherein the effective amount of efavirenz is about 5 mg to about 40 mg per day, as recited in the present claims 1 and 8.
	While Van Der Kant does not explicitly teach the effective amount of efavirenz as recited in the present claims, MPEP §2144.05(II)(A) states:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

	A person of ordinary skill in the art would be motivated to arrive at the presently claimed range of effective amount because Van Der Kant teaches that 3.1568 mg of efavirenz is administered to decrease pThr231Tau/tTau in sporadic AD patient- and non-demented control (NDC) neurons. A person skilled in the art would have performed routine experimentation to determine the optimum dosage of efavirenz, while conserving the same utility of reducing the amount of cholesteryl esters and eventually help treat Alzheimer’s disease.
	Therefore, the present claims are prima facie obvious over the prior art reference.

Claims 1, 5 – 8 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Kant et al., Cell Stem Cell (2019), 24, pp. 363-375 (Van Der Kant) in view of Rademakers et al., Human Mutation (2004), 24: pp. 277-295 (Rademakers).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Van Der Kant teaches that pathological accumulation of phosphorylated Tau (pTau) is one of the major biochemical hallmarks of Alzheimer’s Disease (AD). Late stage tau pathology, such as aggregation of accumulated tau in neurofibrillary tangles (NFT), and subsequent neurodegeneration can be modeled in mice, or non-neuronal human cells. In Alzheimer’s disease, endogenous “wild-type” pTau accumulate downstream of familial AD mutations. See, page 363, 1st paragraph. In addition to increasing pTau levels, cholesteryl esters also accumulate in familial AD and sporadic late-onset AD. See, page 364, 1st paragraph. Van Der Kant tested compounds to inhibit pTau accumulation in cultured familial AD neurons and found that neuronal CE regulate the degradation of pTau. See, page 364, 2nd paragraph. Van Der Kant further teaches that Efavirenz significantly decreased pThr231Tau/tTau in sporadic AD patient- and non-demented control (NDC) neurons. See, page 367, 1st paragraph. Decreasing pThr231Tau /tTau would also reduce the amount of cholesteryl esters and eventually help treat Alzheimer’s disease. Van Der Kant further teaches that a single dose (10 μM) of efavirenz decreased pThr231Tau/tTau in sporadic AD patient- and non-demented control (NDC) neurons. See, page 366, Figure 2C; and page 367, Figure 3C. The molecular weight of Efavirenz is 315.68g/mol and 10 μM (10 μmol/Liter) of Efavirenz will be approximately 3.1568 mg. 
	Van Der Kant does not explicitly teach the limitations, wherein:
The effective amount of efavirenz is about 5 mg to about 40 mg per day, as recited in the present claims 1 and 8
The tauopathy is fronto-temporal dementia, as recited in the present claims 7 and 14.

	While Van Der Kant does not explicitly teach the effective amount of efavirenz as recited in the present claims, MPEP §2144.05(II)(A) states:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

	A person of ordinary skill in the art would be motivated to arrive at the presently claimed range of effective amount because Van Der Kant teaches that 3.1568 mg of efavirenz is administered to decrease pThr231Tau/tTau in sporadic AD patient- and non-demented control (NDC) neurons. A person skilled in the art would have performed routine experimentation to determine the optimum dosage of efavirenz, while conserving the same utility of reducing the amount of cholesteryl esters and eventually help treat Alzheimer’s disease.
	Rademakers teaches that the deposition of hyperphosphorylated Tau in insoluble filaments in brain is a pathological hallmark of several neurodegenerative disorders, collectively known as tauopathies. These include frontotemporal dementia, Pick Disease, Alzheimer Disease, argyrophilic grain disease and two parkinsonian disorders. See, bridging paragraph between pages 278-279. 
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Rademakers teaches that the patients suffering from frontotemporal dementia also undergo abnormal accumulation of phosphorylated tau, similar to the patients suffering from Alzheimer’s disease. Thus, a person skilled in the art would have expected that administering efavirenz would also be effective in treating other tauopathies, including fronto-temporal dementia.
	Therefore, the present claims are prima facie obvious over the prior art references.

Claims 1 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pikuleva, Irina, Case Western Reserve University, ClinicalTrials.gov, October 16, 2018 (Pikuleva) in view of Mast et al., Neuropharmacology (2017), 123: pp. 465-476 (Mast) and Rademakers et al., Human Mutation (2004), 24: pp. 277-295 (Rademakers).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Pikuleva teaches a phase 1, two-center, placebo controlled blinded clinical trial to evaluate the safety and tolerability of efavirenz in subject with mild cognitive impairment/early dementia due to Alzheimer’s Disease. See, page 2, 1st paragraph. The method comprises administering two particular dosages (50 mg or 200 mg of Sustiva, also known as efavirenz) or a placebo to the subjects. See, Table on pages 3-4. One of the definitions of the term “effective amount” in the present application is less than 50 mg, which is adjacent to the effective amount (50 mg) as administered in the method by Pikuleva. 
	Pikuleva does not explicitly teach the limitations, wherein:
The effective amount is about 5 mg to about 40 mg per day, as recited in the present claim 1; and 
The tauopathy is fronto-temporal dementia, as recited in the instant claim 7.

	Mast teaches that Cytochrome P450 46A1 (CYP46A1 or cholesterol 24-hydroxylase) controls cholesterol elimination from the brain and genetically enhanced CYP46A1 expression in mouse models of Alzheimer’s disease mitigates the manifestations of this disease. Mast enhanced CYP46A1 activity pharmacologically by treating 5XFAD mice, with a low dose of efavirenz. See, page 465, Abstract. The study conducted by Mast administered 0.42 mg/ml of EFV (efavirenz) in drinking water to 5XFAD mice. The mice consumed 6.0-6.5 ml of EFV-containing water per day. See, page 466, 3rd paragraph. Thus, a total between 2.52 mg to 2.73 mg of efavirenz was administered to the mice. Mast concludes that efavirenz activated CYP46A1 and mouse cerebral cholesterol turnover in the mice and CYP46A1 activation by efavirenz could be a new anti-Alzheimer's disease treatment and a tool to study and identify normal and pathological brain processes affected by cholesterol maintenance. See, Abstract.
	While Pikuleva and Mast do not explicitly teach the effective amount of efavirenz as recited in the present claims, MPEP §2144.05(II)(A) states:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

	A person of ordinary skill in the art would be motivated to arrive at the presently claimed range of effective amount because Pikuleva teaches administering 50 mg of Sustiva to evaluate the safety and tolerability of efavirenz in subject with mild cognitive impairment/early dementia due to Alzheimer’s Disease. Mast teaches that administering a lower dose of efavirenz would be sufficient to treat Alzheimer’s disease in a subject. Thus, a person skilled in the art would have performed routine experimentation to determine the optimum dosage of efavirenz, while conserving the same utility of treating Alzheimer’s disease.
	Rademakers teaches that the deposition of hyperphosphorylated Tau in insoluble filaments in brain is a pathological hallmark of several neurodegenerative disorders, collectively known as tauopathies. These include frontotemporal dementia, Pick Disease, Alzheimer Disease, argyrophilic grain disease and two parkinsonian disorders. See, bridging paragraph between pages 278-279. 
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Rademakers teaches that the patients suffering from frontotemporal dementia also undergo abnormal accumulation of phosphorylated tau, similar to the patients suffering from Alzheimer’s disease. Thus, a person skilled in the art would have expected that administering efavirenz would also be effective in treating other tauopathies, including fronto-temporal dementia.
	Therefore, the present claims are prima facie obvious over the prior art references.

Conclusion
Claims 1, 5 – 8 and 12 – 14 are rejected.
Claims 15 – 20 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                       

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626